[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANT'S MOTION FOR VISITATION
The defendant mother by motion dated February 14, 1991, moves the court to grant her visitation rights with her two minor children. CT Page 7279
The court, after hearing the parties grants the motion, subject however to the following conditions:
That the visitation be for a two consecutive weeks period beginning the day the children are received into her care, or on the date agreed upon with the father for her to collect the children, to the day the children are returned to the custody of the father.
That the two week visitation may be in Connecticut or Florida within a three month period with the defendant mother to give the plaintiff father the address to the residence where the children will stay during the two week period, as well as the telephone number of the residence where the children are to stay.
That, the defendant mother immediately notify the plaintiff father of any changes in the residence, telephone number, or travel plans of or concerning the children.
That, the father be notified by the mother of any illness or injury of a child that requires attention from a doctor or hospital.
That, where travel with the children is by automobile, the actual on-the-road travel is to be limited to a maximum of seven hours in any twenty-four hour period; that there be no on-the-road travel where the highway or weather conditions are such that a prudent person with very young children of the age of the parties' children would not travel; and,
That, the defendant mother take every reasonable precaution to safeguard the health, safety and well being of the children while they are in her care.
The court notes that these are pendente lite orders with the likelihood that modifications may be in order at the dissolution hearing.
It is so ordered, pendente lite.
JULIUS J. KREMSKI STATE TRIAL REFEREE